Citation Nr: 1724886	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-26 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a right maxillary sinusitis disability prior to July 26, 2013.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1999 through May 2007, with the United States Navy. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an October 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).  In this October 2007 rating decision, the Veteran was granted service connection for right maxillary sinusitis, effective June 1, 2007.  Thereafter, in a September 2013 rating decision, the Veteran was granted an increased 30 percent disability evaluation, effective July 26, 2013. 

In October 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge in Waco, Texas. A transcript of that hearing is associated with the claims folder. 

The Veteran's appeal has previously been before the Board.  In a January 2015 decision, the Board denied the Veteran's claim for an initial compensable rating for a right maxillary sinusitis disability prior to July 26, 2013.  The January 2015 Board decision additionally denied the Veteran's claim for an increased rating, in excess of 30 percent, beginning on and after July 26, 2013.  The Veteran appealed these denials to the Court of Appeals for Veterans Claims ("Court").  In a May 2016 Joint Motion for Remand ("JMR"), the Court vacated the Board's denial for an initial compensable rating prior to July 26, 2013, and remanded the issue back to the Board for further development.  

Of note, the Court did not vacate the Board's denial of entitlement to a rating in excess of 30 percent disabling beginning on and after July 23, 2016 for the Veteran's service connected right maxillary sinusitis disability.  Therefore, this issue is not before the Board, and the Veteran's appeal is limited to the adjudication of entitlement to an initial compensable rating prior to July 23, 2016.  
Thereafter, the Board in a December 2016 decision, remanded the Veteran's appeal for an initial compensable rating for a right maxillary sinusitis disability prior to July 26, 2013 to the AOJ.  Specifically, the remand requested the AOJ obtain the Veteran's private medical records from the Scott and White Hospital.  A review of the Veteran's claims file indicates these medical records were received and that the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board is aware these private medical records were received following the AOJ's issuance of a Supplemental Statement of the Case ("SSOC").  See April 2017 SSOC.  However, the claims file contains a signed waiver dated after the submission of these private medical records.  See May 2017 Correspondence.  As such, the Board finds the Veteran has waived AOJ review of these private medical records.   Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. §§ 20.800, 20.1304(c).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to April 14, 2011, the Veteran's right maxillary sinusitis disability was manifested by sinus pressure and pain, post nasal drip, runny nose, sneezing, and congestion; but, was not productive of any incapacitating episodes or more than three non-incapacitating episodes a year.  

2.  Beginning on and after April 14, 2011, the Veteran's right maxillary sinusitis disability was productive of chronic symptoms of sinus pain, sneezing, runny nose and nasal discharge, postnasal drip, coughing, congestion, fevers, chills, nosebleeds, and facial swelling, as well as seven or more non-incapacitating episodes and three incapacitating episodes per year


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for a right maxillary sinusitis disability prior to April 14, 2011 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6513 and the General Rating Formula for Sinusitis (2016).

2.  The criteria for an initial 30 percent disability evaluation have been met beginning on and after April 14, 2011 for a right maxillary sinusitis disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6513 and the General Rating Formula for Sinusitis (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The Board finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the AOJ and the Board.  Since the Board's December 2016 decision, the Veteran's medical records from the Scott and White Hospital have been obtained and associated with her claims file.  Therefore, the Board finds the AOJ has substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  

The AOJ has additionally obtained the Veteran's recent medical treatment records and associated them with the claims files.  The Veteran has not identified any additional, outstanding evidence that is relevant to her claim.  Thus, it appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, the Veteran has not advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Entitlement to an Increased Rating:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

Rating the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

As notes above, the time period for consideration in the instant appeal, is from the date of service connection, June 1, 2007 through July 26, 2013, where the Veteran was granted an increased 30 percent disability rating. Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will therefore consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

That being the relevant, generalized law to the Veteran's current claim, the Board observes the Veteran's service-connected right maxillary sinusitis disability has been rated under Diagnostic Code 6513, for chronic maxillary sinusitis.  38 C.F.R. § 4.97.  Diagnostic Code 6513 directs the Board to assign a rating under the General Rating Formula for Sinusitis ("General Rating Formula").  

Under the General Rating Formula, a 10 percent disability rating is assigned when a veteran has either one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is appropriate when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. In a note following the General Rating Formula, an "incapacitating episode" is defined as one that requires bed rest and treatment by a physician.

Based upon a review of the Veteran's longitudinal medical records, the Board finds the Veteran is entitled to an initial 30 percent disability evaluation beginning on and after April 14, 2011.  Prior to this date, there are no medical records which suggest the Veteran ever sought treatment for or complained of symptoms of sinusitis.  Therefore, without any evidence of ongoing treatment, the Board cannot grant an initial compensable ration prior to April 14, 2011. 

Beginning on April 14, 2011, the Veteran's medical records show she began to experience three to six non-incapacitating episodes of sinusitis, which were characterized by headaches, pain, and purulent discharge.  For example, in April 2011 the Veteran sought medical treatment for complaints of rhinorrhea as well as a cough and intermittent body aches over the past few days.  She was examined and diagnosed with an acute viral syndrome and an acute upper respiratory infection.  The examining physician advised the Veteran to take over the counter medications to alleviate her symptoms, but no antibiotics were prescribed.  The Veteran returned for follow-up treatment in May 2011, complaining of a week long history of sinus pressure, congestion, and pain.  Following a physical examination, the Veteran was prescribed a 10 day regimen of Amoxicillin.  

The Veteran did not seek any further treatment for symptoms of her right maxillary sinusitis disability until February 2012.  During this time, the Veteran reported nasal congestion and nasal drip for longer than one week.  Following a physical examination, the Veteran was diagnosed with acute sinusitis and prescribed a 10 day regimen of Amoxicillin.  However, the Veteran returned in March 2012 and reported that her symptoms had not been alleviated by the prior dose of antibiotics.  Therefore, the Veteran was prescribed a 4 day dose of Azithromycin.  During an April 2012 physical examination, the Veteran was once more diagnosed with an upper respiratory infection and given a four day dose of Zithromax.  

Based upon the above, the Board finds the medical evidence is sufficient to warrant the assignment of an initial disability evaluation of 30 percent for a right maxillary sinusitis disability beginning on April 14, 2011. 

The Board finds there is no evidence which would warrant the assignment of a disability evaluation in excess of 30 percent prior to July 26, 2013.  Following a thorough review of the Veteran's medical records, there is no evidence which suggests that the Veteran has required any surgical intervention for her sinusitis. In view of the foregoing symptomatology, documented occurrences of non-incapacitating and incapacitating episodes, and in the absence of any surgical intervention, the Board concludes that the criteria for a 30 percent disability rating, but no higher, are met for the Veteran's right maxillary sinusitis beginning on and after April 14, 2011. 


ORDER

Entitlement to an initial compensable rating for a right maxillary sinusitis disability is denied prior to April 14, 2011. 

Subject to the provisions governing the award of monetary benefits, entitlement to an initial compensable rating of 30 percent for a right maxillary sinusitis disability is granted beginning on and after April 14, 2011.  




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


